Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the limitation “determining a depth and an angle of the sample point of the object” in independent claims 1 and 17, the meaning of the angle of the sample point isn’t clear.  The examiner is interpreting it to mean the angle/orientation of the 3D object on which the point exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-22, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zikos et al. (GB 2589843A) in view of Zia et al. (NPL “Towards Scene Understanding with Detailed 3D Object Representations”).
As per claim 1, Zikos discloses a method of determining features of one or more objects in one or more images (Zikos, abstract), the method comprising:
5obtaining an image of an object (Zikos, p. 11, 3rd and 4th paragraphs, where an input image is used to feed to a neural network, and the output of the neural network is a position and bounding box of the object in the scene);
obtaining a three-dimensional model associated with the object (Zikos, p. 10, second paragraph, “where the 3D descriptor data for an object in the image data is mapped to a corresponding 3D model for that object, resulting in the 3D model accurately representing the orientation of the object as described by the descriptor data”);
determining, from the image, a sample point on the object (Zikos, p. 13, second paragraph, where, for a rigid 3D symmetric object, the 3D descriptor information used to locate the position of the object in the scene can be a single point in 3D space);
determining a depth of the sample point of the object (Zikos, p. 11, 3rd and 4th paragraphs, where an input image is used to feed to a neural network, and the output of the neural network is a position and bounding box of the object in the scene) ; and
Zikos discloses a system that derives 4D spatio-temporal information of a 3D environment like a sports field that accurately describes the 3D environment in space and time and includes the determination of locations of some objects in the scene by a single feature point.  Zikos doesn’t disclose but Zia discloses determining a depth and an angle of a sample point of the object (Zia, Fig. 4 and Sections 4 and 4.3.2, where bounding boxes of vehicles in a scene are determined, and from those, the position and orientation of those vehicles in the environment are located, and where objects in the scene are instantiated by casting rays through the bounding box centers); and
determining, based on the depth and the angle, a pose and a shape of the three-10dimensional model associated with the object (Zia, Section 4.3.2, where a 3D model (“mean object shape”) of each object is used to determine object translation and rotation (azimuth) in the scene; and Section 1, last paragraph, where the determination of an object’s scale maps to determining its shape).
Zikos and Zia are analogous since both of them are dealing with the location of objects from a single image using a 3D model of the object. Zikos provides a way of determining the location of an object in space using a single feature point. Zia provided a way of determining the location of vehicles from an image with a known ground plane and camera pitch and roll angles.. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of fixed ground plane and camera pitch and roll positions to detect the position of objects in an image taught by 

As per claim 2, claim 1 is incorporated and Zikos in view of Zia discloses wherein the depth and the angle of the sample point are determined using the sample point and no other sample points of the object (Zikos, p. 10, second paragraph, “where the 3D descriptor data for an object in the image data is mapped to a corresponding 3D model for that object, resulting in the 3D model accurately representing the orientation of the object as described by the descriptor data”).

As per claim 3, claim 1 is incorporated and Zikos doesn’t disclose but Zia discloses wherein the angle indicates an orientation of the object relative to a directional vector from a center of a camera used to capture the image to the sample point (Zia, Section 4.3.2, where a 3D model (“mean object shape”) of each object is used to determine object translation and rotation (azimuth) in the scene).  
See claim 1 rejection for reason to combine.

As per claim 4, claim 3 is incorporated and Zikos doesn’t disclose but Zia discloses wherein the angle includes a yaw angle (Zia, Section 4.3.2, where a 3D model (“mean object shape”) of each object is used to determine object translation and rotation (azimuth) in the scene, where “azimuth” maps to a yaw angle).  
See claim 1 rejection for reason to combine.

As per claim 5, claim 1 is incorporated and Zikos doesn’t disclose but Zia discloses wherein the depth includes a distance from a center of a camera used to capture the image to the sample point (Zia, Section 4.3.2, where a fixed, camera-centered 3D coordinate 
See claim 1 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Zikos doesn’t disclose but Zia discloses 25obtaining a two-dimensional bounding region for the object in the image (Zia, Fig. 4, top left); and 
determining the sample point from within the two-dimensional bounding region in the image (Zia, 4.3.2, where a ray is cast from the bounding box center to the object).  
See claim 1 rejection for reason to combine.

As per claim 16, claim 1 is incorporated and Zikos doesn’t disclose but Zia discloses determining, based on the pose and the shape, a three-dimensional bounding region for the object; and outputting the three-dimensional bounding region for display with the image (Zia, Figures 1 and 4). 
See claim 1 rejection for reason to combine.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Zikos at page 40, line 20 through page 41, line 6), thus they are rejected on similar grounds.

As per claim 18, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 19, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 21, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 22, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 29, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 16, thus they are rejected on similar grounds.

As per claim 30, claim 17 is incorporated and Zikos doesn’t disclose but Zia discloses wherein the apparatus is one of a vehicle or a robot (Zia, abstract, where the objects detected are cars; and Section 2.4, where the algorithm is used in the field of autonomous navigation).
See claim 1 rejection for reason to combine.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zikos et al. (GB 2589843A) in view of Zia et al. (NPL “Towards Scene Understanding with Detailed 3D Object Representations”) as applied to claims 1 and 17 above, and in further view of Chhaya et al. (NPL “Monocular Reconstruction of Vehicles: Combining SLAM with Shape Priors”).
As per claim 7, claim 1 is incorporated and Zikos doesn’t disclose but Zia discloses 30obtaining a two-dimensional bounding region for the object in the image (Zia, Fig. 4, top left).
aligning a projection of a three-dimensional bounding region to back-projected rays of at least two sides of the two-dimensional bounding region of the object (Chhaya, Section IV. A., “utilizing homographies to represent each side of the vehicle, in turn robustifying the multi-body SfM estimation. This together with coarse bounding box level object detections [10] feeds into fitting a deformable wireframe object model”).  
Zikos in view of Zia and Chhaya are analogous since both of them are dealing with the location of objects from a single image using a 3D model of the object. Zikos in view of Zia provides a way of determining the position of an object in an image using a bounding box of the object in the image and a 3D model of the object. Chhaya provides a way of aligning the boundaries of a 3D projection of a model of the object in the image into a 2D bounding box. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of fitting the projection of fitting rays from each side of the vehicle from the 3D model of vehicle into the 2D image’s bounding box taught by Chhaya into the modified invention of Zikos in view of Zia such that the system will be able to robustify the estimation of the location and pose of the vehicle (Chhaya, IV. A.).

As per claim 23, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 8-15 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the independent claims are rewritten to overcome the 112(b) rejection.
determining a first three-dimensional vector defining a forward direction of a camera used to capture the image;
5determining a second three-dimensional vector from the camera to a first corner point of the two-dimensional bounding region;
determining a third three-dimensional vector from the camera to a second corner point of the two-dimensional bounding region; and
determining a fourth three-dimensional vector from the camera to the sample point in the context of claims 8 and 24.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619